DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is the responsive to the communication filed on 08/29/2021.

Information Disclosure Statement
The information disclosure statement filed on 08/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the year date is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Response to Arguments
Applicant's arguments filed on 08/29/2021have been fully considered but they are not persuasive. 

Applicant argued in the remark that 
a. Missing explanation why the references are analogous 
As detailed in MPEP 707.07(f) the response to non- analogous art as part of form paragraph 7.37.05 need to [2] "explain why the reference is analogous art". Further, 
according to MPEP 707.07(f) "... an examiner must provide clear explanations of all actions taken ...", and the examiner "... take note of the applicant's argument and answer the substance of it.". 
Examiner respectfully disagrees. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 

Applicant argued in the remark that 
b. Unclear rejection - Missing mapping of elements . 
Claim 1 recites plurality of elements, such as first and second enclosures, a processor, a memory, a scrambler, first and second address words, first and second interfaces, first and second connectors, and first and second buses. Against the rules and the MPEP, the rejection of most claims is based merely of mentioning paragraphs from the Chu and Fredericks references, without any more information

 Examiner respectfully disagrees. Chu and Fredericks are analogues art, Chu discloses first ( fig.4, 0105  numeral 405, Integrated host interface control and North Bridge ) and second enclosures (fig.4, 0105,numeral 410, Integrated host interface control and North Bridge  ) , a processor ( par 0008 microprocessor based computer system where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines ), a memory (par 0020, memory read cycle  0021, memory write cycle  ), a scrambler ( par 008 , The apparatus, i.e. scrambler ) encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel ), first and second address words (par 0070 address/data multiplexer (AID MUX)  and 0120  words a fixed master , i.e. first words and slave bus, i.e. second words.), first and second interfaces first and second connectors, and first and second buses ( par 0008 the first and second computer interface buses). Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 

Applicant argued in the remark that missing rationales.
Examiner respectfully disagrees. Claims 5, 9, 13-15, 20-23, 28-29, and 31 are rejected based on modifying the Chu reference with features from the Fredericks reference.  However, the Action has provided, as required by the rules and the MPEP, an adequate technical explanation with the requisite rational underpinning of why or how one skilled in the art, absent impermissible hindsight, would have modified Chu reference in view of the Fredericks reference to arrive at the claimed invention. The rationale stated regarding claim 1 is clearly relevant to the features in these claims. Here, the Action has provided articulated sufficient reasoning, supported by rational underpinnings, as to why a person having ordinary skill in the art would have been prompted to modify the disclosure of Carter as proposed in the rejection.

Applicant did not response for the rejection for the claim 49 under 35 U.S.A  112(b). 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 contains the trademark/trade name IEEE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe The IEEE emblem is a trademark owned by the IEEE for the purpose of indicating membership in the IEEE. ... If the emblem is modified in any manner, including the addition of names or dates within the field of the emblem, the basic IEEE registration will have been violated. and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-36,40-43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al US 2001/0011312 in view of Fredericks et al US 2004/0212490.

 	As per claim 1, Chu discloses a method for use with a processor in a first enclosure and a location-addressable memory in a second enclosure having an address space, the memory is connectable to the processor via a bus of a first type that uses multiple wires or conductors (par 0006 interfacing two PCI or PCI-like buses using a non-PCI or non-PCI-like channel. PCI control signals are encoded, i.e. enclosure, into control bits and the control bits, rather than the control signals that they represent, are transmitted on the interface channel), the method comprising: 
 	receiving, from the processor by a first interface via a first connector that is coupled to a first bus, a first address word in the address space, the first address word consists of a sequence of bits where each of the bits is associated with a level of significance (par 0006 At the receiving end, the control bits representing control signals are decoded back into PCI control signals prior to being transmitted to the intended PCI bus.  And par 0011 the receiver receives serial bits from the interface channel, first interface.  ); 
 	converting using a one-to-one mapping, by a scrambler coupled between the first interface and a second interface, the first address word to a second address word in the address space that is distinct from the first address word, wherein the second address word consists of a sequence of bits where each of the bits is associated with a level of significance (par 0006  PCI control signals are encoded into control bits and the control bits, rather than the control signals that they represent, are transmitted, i.e. converting, on the interface channel and par 0009  Chu, par 0009 the first and second interface controllers comprise a host interface controller (HIC) and a peripheral interface controller (PIC),  and par 0011 the HIC and PIC each include a transmitter and a receiver coupled to the translator. The transmitter converts parallel bits into serial bits and transmits the serial bits to the interface channel. The receiver receives serial bits from the interface channel and converts them into parallel bits..); 
 	transmitting, to the memory by the second interface via a second connector that is coupled to a second bus that uses multiple wires or conductors ( 0108 the connectors may include pins for transmitting video and/or power related signals in addition to the PCI related signals and cable would have conductive lines for the video bus and/or power bus. ), the second address word (par 0008 an interface channel having a clock channel and a plurality of bit channels for transmitting bits; a first interface controller coupled to the first computer interface bus and to the interface channel to encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel  and par 0011 the HIC and PIC each include a transmitter and a receiver coupled to the translator. The transmitter converts parallel bits into serial bits and transmits the serial bits to the interface channel. The receiver receives serial bits from the interface channel and converts them into parallel bits); and 
a power signal carried over the first bus (par 0064 The XIS bus 215 includes power bus 216, video bus 217 and peripheral bus (XPBus) 218, The power bus 216 transmits power between ACM 205 and peripheral console 210. And 0108 the connectors may include pins for transmitting video and/or power related signals in addition to the PCI related signals and cable would have conductive lines for the video bus and/or power bus.),
 	wherein the first and second connectors, the first and second interfaces, and the scrambler are housed in a single enclosure that is separate from, and external to, each of the first and second enclosures ( par 0004 a primary peripheral component interconnect (PCI) bus 105 of a notebook PC 100 is coupled to a secondary PCI bus 155 in a docking system 150 (also referred to as docking station 150) through high pin count connectors 101 and 102, which are normally mating connectors. The high pin count connectors 101 and 102 contain a sufficiently large number of pins so as to carry PCI bus signals between the two PCI buses without any translation).
 
 	Chu does not discloses powering the scrambler only by a power signal carried over a bus,
 	However, Fredericks discloses powering the scrambler only by a power signal carried over a bus [0066] The Power Buss 48 brings power into the base station and distributes power to the several components. Power from the Power Bus may be distributed to an external signal encoder). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of The receiver receives serial bits from the interface channel and converts them into parallel bits Chu, based on the teaching of powering the encoder by bus of Fredericks , because doing so would bring power into the base station and distributes power to the several components(par 0066). 	
 
 	As per claim 2, Chu in view of Fredericks disclose the method according to claim 1, the combination discloses wherein the converting comprises, is based on, or uses, re-arranging the sequence of at least two bits in the first address word (Chu, par 0011  The transmitter converts parallel bits into serial bits and transmits the serial bits to the interface channel. The receiver receives serial bits from the interface channel and converts them into parallel bits).

 	As per claim 3, Chu in view of Fredericks disclose The method according to claim 1, the combination disclose wherein the converting comprises, is based on, or uses, changing the significance level of at least two bits in the first address word (Chu, par 0011 The transmitter converts parallel bits into serial bits and transmits the serial bits to the interface channel. The receiver receives serial bits from the interface channel and converts them into parallel bits).

As per claim 4, Chu in view of Fredericks disclose the method according to claim 1, the combination discloses wherein the scrambler comprises, or is based on, electrical connections only ( Chu, par 0008 a first interface controller coupled to the first computer interface bus and to the interface channel to encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel and to decode second control bits received from the interface channel into second control signals to be transmitted to the first computer interface bus and Fredericks, par 0028 The control electronics 32 are also equipped with a decoder/encoder for interpreting encoded command signals or encoding status signals sent to the base station 20).

 	As per claim 5, Chu in view of Fredericks disclose the method according to claim 1,  the combination disclose wherein the scrambler comprises, uses, or is based on, logic gates that implement a Boolean function (Fredericks, par 0028 The control electronics 32 are also equipped with a decoder/encoder for interpreting encoded command signals or encoding status signals sent to the base station 2  ).

 	As per claim 6, Chu in view of Fredericks disclose The method according to claim 5,  the combination disclose wherein the scrambler comprises, uses, or is based on, Programmable Logic Device (PLD), a memory, or a processor (Chu, par 0071 PCI configuration information to A/D MUX 660 and RD/WR Control 670, which control the programming, read, and write of flash memory unit 601 ).

 	As per claim 7, Chu in view of Fredericks disclose the method according to claim 1,  the combination disclose wherein the mapping is programmable ( Chu, par 0071 which control the programming, read, and write of flash memory unit 601 ).

 	As per claim 8, Chu in view of Fredericks disclose the method according to claim 7, the combination disclose wherein the mapping is programmable by the processor (Chu, par 0071 which control the programming, read, and write of flash memory unit 601  and Fredericks par 0030 the security device is programmable and includes memory for storage ).

 	As per claim 9, Chu in view of Fredericks disclose the method according to claim 8,  the combination disclose wherein the scrambler is addressable by the processor via the first bus (Fredericks, par 0064 verifies that the command is valid according to the format and encoding used for the relevant warning system 10 and 0072 Encoders 622 and 623 format the PCI address/data bits to a form more suitable for parallel to serial conversion prior to transmittal on the XPBus).

 	As per claim 10, Chu in view of Fredericks disclose the method according to claim 1,  the combination discloses wherein the second bus type is of the same type of the first bus (Chu, par 0009 the first and second interface controllers comprise a host interface controller (HIC) and a peripheral interface controller (PIC), ), or wherein the first and second buses are according to a standard (Chu, par 0006 At the receiving end, the control bits representing control signals are decoded back into PCI control signals prior to being transmitted to the intended PCI bus.  And par 0011 the receiver receives serial bits from the interface channel, first interface.).

 	As per claim 11, Chu in view of Fredericks disclose the method according to claim 1, the combination disclose wherein the second bus type is distinct from the first bus type, or wherein the first and second buses are according to different standards  ( Chu, par 0009 the first and second interface controllers comprise a host interface controller (HIC) and a peripheral interface controller (PIC)).

 	As per claim 12, Chu in view of Fredericks disclose the method according to claim 1, the combination disclose wherein the memory is based on electrostatic, ferroelectric, magnetic, acoustic, optical, chemical, electronic, electric, or mechanical storage medium (Chu, par 0057 the flash memory interface signals and Fredericks, par 0030 security device is programmable and includes memory for storage ).

 	As per claim 13, Chu in view of Fredericks disclose the method according to claim 12, the combination discloses wherein the memory is file-addressable or content-addressable (Fredericks, par 0030 security device is programmable and includes memory for storage).

 	As per claim 14, Chu in view of Fredericks disclose the method according to claim 12, the combination discloses for use in a Network- attached Storage (NAS) or a Storage Area Network (SAN) ( Fredericks, par 0038 The data system 42 is comprised of the EEPRom Data Storage 54 and PC Port Interface 56 functional blocks. The data system 42 provides a means by which an end-user can enter, store, view or change system configuration data).

 	As per claim 15, Chu in view of Fredericks disclose the method according to claim 12, the combination discloses wherein the memory is a once-written memory (Fredericks, par 0038 The data system 42 is comprised of the EEPRom Data Storage 54 and PC Port Interface 56 functional blocks. Chu, Par 0096 A memory write on the primary PCI bus is buffered by the HIC as posted forwarding).

 	As per claim 16, Chu in view of Fredericks disclose the method according to claim 12, the combination discloses wherein the memory is connectable to the processor to be read from, or written to, via the second bus (Chu, par 0096 PCI memory write cycle with the HIC as a target. A memory write on the primary PCI bus is buffered by the HIC as posted forwarding and par 0114 address transfer, write data transfer, read data transfer).

 	As per claim 17, Chu in view of Fredericks disclose The method according to claim 16, wherein the second bus is a parallel bus ( Chu, par 0008,0010 in a microprocessor based computer system where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines and operate at a clock speed in a predetermined clock speed range having a minimum clock speed and a maximum clock speed. The apparatus comprises an interface channel having a clock channel and a plurality of bit channels for transmitting bits).

 	As per claim 18, Chu in view of Fredericks disclose The method according to claim 16, wherein the second bus is a bit-serial bus (Chu, par 0126 controls retransmission of bits from the parallel to serial converters 2532.  And Control Unit 2546 takes bits from serial to parallel converters 2542, performs a parity check to detect any transmission error).

 	As per claim 19, Chu in view of Fredericks disclose the method according to claim 1, the combination disclose further for use with a power supply having a power port couplable to be powered from a power signal (Chu, par 0109  Power lines are provided within both the peripheral connector 1605 and the video connector 1610), and the method further comprising powering at least part of the memory by one or more Direct Current (DC) outputs of the power supply (Chu, par 0128 Power lines are provided within both the peripheral connector 2705 and the video/extension connector 2710).

 	As per claim 20, Chu in view of Fredericks disclose The method according to claim 1, wherein the memory is a sequential accessed memory, or wherein the memory is location- based, randomly-accessed, and can be written multiple times (Fredericks, 0029 The data system 42 includes on-board memory 54 and Chu, par 0071 [0071] HIC 600 is coupled to an optional flash memory BIOS configuration unit 601. Flash memory unit 601 stores basic input output system (BIOS) and PCI configuration information and supplies the BIOS and PCI configuration information to A/D MUX 660 and RD/WR Control 670, which control the programming, read, and write of flash memory unit 601).

 	As per claim 21, Chu in view of Fredericks disclose The method according to claim 1, wherein the memory is based on semiconductor storage medium ( Fredericks, 0029 The data system 42 includes on-board memory 54).

 	As per claim 22, Chu in view of Fredericks disclose The method according to claim 21, wherein the memory is a volatile memory that comprises RAM, SRAM, DRAM, TTRAM, or Z- RAM (Fredericks, 0029 The data system 42 includes on-board memory 54 ).

 	As per claim 23, Chu in view of Fredericks disclose The method according to claim 21, wherein the memory is a non-volatile memory (Fredericks, 0029 The data system 42 includes on-board memory 54 ).

 	As per claim 24, Chu in view of Fredericks disclose The method according to claim 23, wherein the memory is one out of: ROM, PROM, EPROM and EEROM, or is based on Flash technology ( Chu, Par 0143, the PCI lines and flash memories are driven by devices that source current from VCC(PCI) and VCC(flash), respectively, and which sink current to GND(PCI) and GND(flash)).

 	As per claim 25, Chu in view of Fredericks disclose The method according to claim 23, the combination disclose wherein the memory is a SSD drive or USB 'Thumb' drive (Chu, Par 0143, the PCI lines and flash memories are driven by devices that source current from VCC(PCI) and VCC(flash), respectively, and which sink current to GND(PCI) and GND(flash)).

 	As per claim 26, Chu in view of Fredericks disclose the method according to claim 1, the combination disclose wherein the memory is based on non-volatile magnetic storage medium (Chu, par 0143 share GND(flash) with the flash memories. The PCI lines and flash memories are driven by devices that source current from VCC(PCI) and VCC(flash), respectively, and which sink current to GND(PCI) and GND(flash)).

 	As per claim 27, Chu in view of Fredericks disclose The method according to claim 26, wherein the memory comprises a Hard Disk Drive (HDD) (Chu, par 0143 share GND(flash) with the flash memories. The PCI lines and flash memories are driven by devices that source current from VCC(PCI) and VCC(flash), respectively, and which sink current to GND(PCI) and GND(flash)).

 	As per claim 28, Chu in view of Fredericks disclose The method according to claim 1, wherein the memory is based on an optical storage medium (Fredericks, par 0029 the data system 42 includes on-board memory 54 and par 0030 the security device is programmable and includes memory for storage).

 	As per claim 29, Chu in view of Fredericks disclose The method according to claim 28, wherein the storage medium is recordable and removable, and wherein the memory includes an optical disk drive (Fredericks, par 0029 the data system 42 includes on-board memory 54 and par 0030 the security device is programmable and includes memory for storage).

 	As per claim 30, Chu in view of Fredericks disclose The method according to claim 29, wherein the storage medium comprises CD-RW, DVD-RW, DVD+RW, DVD-RAM, or BD-RE (Chu, par 0073 [0073] Bus controller 610 also comprises slave read/write control (RD/WR Cntl) 614 and master read/write control (RD/WR Cntl) 615. RD/WR controls 614 and 615 are involved in the transfer of PCI control signals between bus controller 610 and the host PCI bus).

 	As per claim 31, Chu in view of Fredericks disclose The method according to claim 1, wherein the memory form factor is an Integrated Circuit (IC), a Printed Circuit Board (PCB) on which one or more ICs are mounted, or a box-shaped enclosure (Fredericks, par 0030 control circuitry of the security device 20a and Chu, par 0098 The video capture circuit may be any type of video capture circuit that outputs a 16 bit parallel video capture data and video control signals).

 	As per claim 32, Chu in view of Fredericks disclose The method according to claim 1, wherein the first bus or the second bus comprises a Personal Area Network (PAN) or a Wide Area Network (WAN) communication link (Fredericks, par 0002 connection to the municipal power grid and a communication interface to link the remote warning units to a centralized base station. The communications link between the remote warning units and the base station).

 	As per claim 33, Chu in view of Fredericks disclose The method according to claim 1, wherein the first bus or the second bus comprises a Local Area Network (LAN) communication link (Chu, par 0107 an HIC, a PIC and the link between the HIC and PIC and Fredericks, par 0002 The communications link between the remote warning units and the base station typically comprises a one-way or two-way radio frequency (RF) link).

 	As per claim 34, Chu in view of Fredericks disclose The method according to claim 33, wherein the LAN is based on Ethernet and is substantially compliant to IEEE 802.3 standard (Chu, par  [0129] FIG. 28 shows a schematic diagram of the pin out of peripheral connector 2705 and video/extension connector 2710. In FIG. 28, TPA and TPB stand for twisted pair A and twisted pair B, respectively, which are both IEEE 1394 standards, V12 symbolizes 12 volts, and E pins are extension pins. In embodiments which do not use a flat panel screen or IEEE 1394 standard buses,).

 	As per claim 35, Chu in view of Fredericks disclose The method according to claim 34, wherein the LAN is based on one out of: 100BaseT/TX, 1000BaseT/TX, 10 gigabit Ethernet substantially according to IEEE Std 802.3ae-2002as standard, 40 Gigabit Ethernet, and 100 Gigabit Ethernet substantially according to IEEE P802.3ba standard (Chu, par [0129] FIG. 28 shows a schematic diagram of the pin out of peripheral connector 2705 and video/extension connector 2710. In FIG. 28, TPA and TPB stand for twisted pair A and twisted pair B, respectively, which are both IEEE 1394 standards, V12 symbolizes 12 volts, and E pins are extension pins. In embodiments which do not use a flat panel screen or IEEE 1394 standard buses).


 	As per claim 36, Chu in view of Fredericks disclose The method according to claim 1, further for use with a encryptor/decryptor that uses an encryption scheme coupled between the first and second interfaces (par 0008 a first interface controller coupled to the first computer interface bus and to the interface channel to encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel and to decode second control bits received from the interface channel into second control signals to be transmitted to the first computer interface bus; and a second interface controller coupled to the interface channel and the second computer interface bus to decode the first control bits from the interface channel into third control signals to be transmitted on the second computer interface bus ), the method further comprising encrypting and decrypting digital data between the first and second buses ( par 0008 a second interface controller coupled to the interface channel and the second computer interface bus to decode the first control bits from the interface channel into third control signals to be transmitted on the second computer interface bus and to encode fourth control signals from the second computer interface bus into the second control bits to be transmitted on the interface channel.).

 	As per claim 40, Chu in view of Fredericsks disclose The method according to claim 1, wherein the first bus or the second bus is a wired-based, point-to-point, and bit-serial bus, and wherein a timing, clocking, or strobing signal is carried over dedicated wires (Chu, par 0008 a first computer interface bus and a second computer interface bus, in a microprocessor based computer system where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines and operate at a clock speed in a predetermined clock speed range having a minimum clock speed and a maximum clock speed. The apparatus comprises an interface channel having a clock channel and a plurality of bit channels for transmitting bits; a first interface controller coupled to the first computer interface bus and to the interface channel to encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel).

 	As per claim 41, Chu in view of Fredericsks disclose The method according to claim 1, wherein the first bus or the second bus is a wired-based, point-to-point, and bit-serial bus, and wherein a timing, clocking or strobing signal is carried using a self-clocking scheme ( Chu, par 0008 in a microprocessor based computer system where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines and operate at a clock speed in a predetermined clock speed range having a minimum clock speed and a maximum clock speed ).

 	As per claim 42, Chu in view of Fredericsks disclose The method according to claim 1, wherein the first bus medium or the second bus medium is based on a fiber-optics cable connected thereto using a fiber-optics connector (Chu, par 0008, in a microprocessor based computer system where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines and operate at a clock speed in a predetermined clock speed range having a minimum clock speed and a maximum clock speed).

 	As per claim 43, Chu in view of Fredericsks disclose The method according to claim 1, wherein the power signal is Direct Current (DC) type and is carried over dedicated wires (Chu, The PCI lines and flash memories are driven by devices that source current from VCC(PCI) and VCC(flash), respectively, and which sink current to GND(PCI) and GND(flash), respectively).

 	As per claim 50,   Chu in view of Fredericsks disclose  The method according to claim 1, the combination disclose  wherein the first interface or the second interface comprises a transmitter and a receiver coupled to the respective connector for respectively transmitting to, and receiving from, the respective multiple wires (Chu par 0008 a second interface controller coupled to the interface channel and the second computer interface bus to decode the first control bits from the interface channel into third control signals to be transmitted on the second computer interface bus and to encode fourth control signals from the second computer interface bus into the second control bits to be transmitted on the interface channel).

Claims 37 -39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al US 2001/0011312 in view of Fredericks et al US 2004/0212490 in view of Candelore US 2010/0067703.

 	As per claim 37, Chu in view of Fredericsks disclose the method according to claim 36, the combination does not explicitly disclose wherein the encryption scheme is based on Advanced Encryption Standard (AES) 128, 192, or 256 bits.
 	However, Candelore discloses wherein the encryption scheme is based on Advanced Encryption Standard (AES) 128, 192, or 256 bits (par 0059  While it is possible to daisy-chain hashing functions--if Advanced Encryption Standard (AES) or Data Encryption Standard (DES) is used--then a binary tree structure is more efficient in that it reduces the number of steps that any one receiver needs to do in order to calculate the control word ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of The receiver receives serial bits from the interface channel and converts them into parallel bits Chu, based on the teaching of powering the encoder by bus of Fredericks, based on the teaching of advance encryption standard of Candelore, because doing so would encryption for communication (par 0059).


 	As per claim 38, Chu in view of Fredericsks disclose The method according to claim 1,  the combination fails to discloses wherein the first bus or the second bus is based on a multi-drop or a daisy-chain topology.
 	However, Candelore discloses wherein the first bus or the second bus is based on a multi-drop or a daisy-chain topology (par 0059  While it is possible to daisy-chain hashing functions--if Advanced Encryption Standard (AES) or Data Encryption Standard (DES) is used--then a binary tree structure is more efficient in that it reduces the number of steps that any one receiver needs to do in order to calculate the control word).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of The receiver receives serial bits from the interface channel and converts them into parallel bits Chu, based on the teaching of powering the encoder by bus of Fredericks, based on the teaching of advance encryption standard of Candelore, because doing so would encryption for communication (par 0059).


 	As per claim 39, Chu in view of Fredericsks disclose The method according to claim 38, wherein the first bus or the second bus employs master/slave scheme or is based on half- duplex or full-duplex communication (Chu, par 0004 The main purpose for interfacing the two independent PCI buses is to allow transactions to occur between a master on one PCI bus and a target on the other PCI bus and 0019 PCI control signals are managed in the case where the HIC is a master on the host PCI bus).

 	
Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al US 2001/0011312 in view of Fredericks et al US 2004/0212490 in view of Kikugawa et al US 2009/0136219.

 	As per claim 53, Chu in view of Fredericsks disclose The method according to claim 50, the combination does not explicitly disclose  wherein the receiver uses equalization, impedance matching termination, and Phase Locked Loop (PLL). 
 	However, Kikugawa disclose wherein the receiver uses equalization, impedance matching termination, and Phase Locked Loop (PLL)(Abstract, digital reproducing circuit 243 amplifies the generated digital reproduction signal, and performs waveform equalization with respect to the generated digital reproduction signal; and generates a clock signal synchronous with the recording band of the concave-convex recording marks by a PLL ( Phase-Locked-Loop) circuit. The digital reproducing circuit 243 outputs the generated digital reproduction signal and clock signal to the formatter 244   ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of The receiver receives serial bits from the interface channel and converts them into parallel bits Chu, based on the teaching of powering the encoder by bus of Fredericks,  based on the teaching of  equalization and PLL of Yamaoka, because doing so would bring generates a digital reproduction signal to prevent losing of the signal(par 0228).

Allowable Subject Matter
Claims 44-49 and 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 08/29/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of  storing digital data in a memory or its delivery as a message over the Internet from a sender to a receiver using one or more hops is disclosed. The message is split at the sender into multiple overlapping or non-overlapping slices according to a slicing scheme, and the slices are encapsulated in packets each destined to a different relay server as an intermediate node according to a delivery scheme. The relay servers relay the received slices to another other relay server or to the receiver. Upon receiving all the packets containing all the slices, the receiver combines the slices reversing the slicing scheme, whereby reconstructing the message sent.
	Independent claims 1, recite the uniquely distinct features of the claim 1 and   the combination of any of the claim from the claims 44-49 and 51-52 into the claim 1.

The closest prior art, (Chu US 2001/0011312), discloses encompasses an apparatus for bridging a first computer interface bus and a second computer interface bus, where each of the first and second computer interface buses have a number of parallel multiplexed address/data bus lines and operate at a clock speed in a predetermined clock speed range having a minimum clock speed and a maximum clock speed. The apparatus comprises an interface channel having a clock line and a plurality of bit lines for transmitting bits; a first interface controller coupled to the first computer interface bus and to the interface channel to encode first control signals from the first computer interface bus into first control bits to be transmitted on the interface channel and to decode second control bits received from the interface channel into second control signals to be transmitted to the first computer interface bus; and a second interface controller coupled to the interface channel and the second computer interface bus to decode the first control bits from the interface channel into third control signals to be transmitted on the second computer interface bus and to encode fourth control signals from the second computer interface bus into the second control bits to be transmitted on the interface channel. 
In one embodiment, the first and second interface controllers comprise a host interface controller (HIC) and a peripheral interface controller (PIC), respectively, the first and second computer interface buses comprise a primary PCI and a secondary PCI bus, respectively, and the interface channel comprises an LVDS channel. 

The closest prior art, (Fredericks US 2004/0212490) discloses  detection of an invalid activation command, the outdoor warning siren system may be configured to automatically transmit a command turning off the warning units. The outdoor warning siren system may also be configured to alert relevant personnel to the detection of a system breach.
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495